Citation Nr: 1138213	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-06 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a right hip disability, including as secondary to the service-connected residuals, right ilioinguinal neurectomy.

2.  Entitlement to service connection for a right leg disability, to include right leg pain and right leg shortening, including as secondary to the service-connected residuals, right ilioinguinal neurectomy.

3.  Entitlement to service connection for a right foot condition, including as secondary to the service-connected residuals, right ilioinguinal neurectomy.

4.  Entitlement to service connection for a back disability, including as secondary to the service-connected residuals, right ilioinguinal neurectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from November 1993 to August 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran appeared via videoconference and provided testimony before the undersigned Veterans Law Judge (VLJ) in September 2009.  A transcript of the hearing has been associated with the claims file.

In January 2010, the Board remanded this matter so that the Veteran could have a VA examination performed at a neutral VA facility as she is an employee at the Reno VA Medical Center (VAMC).  

Despite the Board's remand, the VA examination was scheduled at the Reno VAMC.  The VA examiner reviewed the remand order and asked her if she was aware that the Board ordered a neutral examination location.  She responded that she did not ask for the neutral location and elected to proceed at Reno, waiving her right to reschedule the examination.  Therefore, the Board finds that the remand instructions have been substantially complied with and that the Veteran has waived her right to a neutral VA examination location at this time.  Therefore, all development having been completed, the Board will adjudicate the issues on the merits.

The issue of entitlement to a separate rating for scarring, residual of the right ilioinguinal neurectomy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A right hip disability was not incurred in or aggravated by active service and is not related to the Veteran's service-connected residuals, right ilioinguinal neurectomy

2.  A right leg disability was not incurred in or aggravated by active service and is not related to the Veteran's service-connected residuals, right ilioinguinal neurectomy

3.  A right foot disability was not incurred in or aggravated by active service and is not related to the Veteran's service-connected residuals, right ilioinguinal neurectomy

4.  A lumbar spine disability was not incurred in or aggravated by active service and is not related to the Veteran's service-connected residuals, right ilioinguinal neurectomy


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disability, including as secondary to residuals, right ilioinguinal neurectomy, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  The criteria for service connection for a right leg disability, including as secondary to residuals, right ilioinguinal neurectomy, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

3.  The criteria for service connection for a right foot disability, including as secondary to residuals, right ilioinguinal neurectomy, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

4.  The criteria for service connection for a lumbar spine disability, including as secondary to residuals, right ilioinguinal neurectomy, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be granted, on a secondary basis, for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.     § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran seeks service connection for a right hip disability, right leg disability, right foot disability, and lumbar spine disability, each as secondary to her service-connected residuals, right ilioinguinal neurectomy.  Briefly, ilioinguinal neurectomy deals with nerve entrapment of the ilioinguinal nerve.  The residuals of her right ilioinguinal neurectomy have been rated using the diagnostic codes for ilioinguinal nerve under 38 C.F.R. § 4.124a.  Thus, nerve pain residuals have already been service-connected.

A.  Right Hip & Right Leg

The Veteran seeks service connection for a right hip and right leg disability.  A February 1998 service treatment record (STR) shows complaint of pain radiating from her surgical scar to the upper right thigh, which was assessed as probable chronic pain syndrome secondary to entrapment of the right ilioinguinal nerve.  A May 1998 STR shows episodes of numbness of the right thigh assessed as probable nerve entrapment.  An August 1998 record indicates that the Veteran had a pinched nerve that caused pain to radiate down the back of her leg to her knee.  The Veteran noted occasional numbness and tingling in her leg.  She stated that she did not experience the symptoms prior to her hernia repair.  A February STR 1999 shows complaints of right hip pain, progressively worsening, and of right leg numbness with varying activity.  The diagnosis was right hip pain.  A March 1999 record diagnosed right leg pain.  

Other STRs dated March 1999 show complaints of worsening right hip pain and that she had a slight antalgic gait with one crutch.  The assessments were right hip pain and chronic right hip pain status post right ilioinguinal neurectomy.  In March 1999, while still in service, the Veteran had a VA examination at which time she complained of hip pain dating back to 1997.  The examiner reviewed her medical records and diagnosed a history of stress reaction, right hip and right hip tendonitis.  The separation examination showed no musculoskeletal complaints.

A January 2000 VA outpatient treatment record shows complaints of right hip pain.  In May 2002, she was diagnosed with neuralgia paresthetica of the right hip secondary to previous hernia orifice and trochanter bursitis of the right hip.  January 2003 records show a history of mild neuralgia and sciatica as well as the right hip bursitis.  February 2003 records indicate that she had a release operation that caused cutting of the sciatic nerve and resulted in some weakness and numbness and peripheral neuropathy of the right leg.  A record dated October 2003 indicates that the etiology of her sciatica and peripheral neuropathy is unclear.  In March 2004, she was diagnosed with trochanteric bursitis.

In November 2004, she had a VA examination to determine the severity and symptomatology of her service-connected residuals of her right ilioinguinal neurectomy.  She reported pain in her right hip and inguinal area with pain radiating down the back of her right leg to her foot.  She also noted occasional intermittent right foot numbness.  The physical examination revealed smooth and rhythmic gait.  The diagnosis was neuralgia paresthesic secondary to hernia repair, right hip and trochanter bursitis of the right hip.  X-rays dated November 2004 show normal hips with no bony or soft tissue abnormality.  The examiner did not indicate whether the trochanter bursitis was a residual of her right ilioinguinal neurectomy.  October 2005 treatment records show diagnosis of peripheral neuropathy, chronic neuralgia, and sciatica.  The etiology of the diagnosis was not indicated.

An April 2006 letter from the Veteran's chiropractor, Dr. J.V., of the D.C. clinic, states that the Veteran's scar tissue from her hernia repair affects her right hip and sacroiliac joint.  He said the scar tissue causes her pelvis to sit unevenly and affects lumbosacral and hip mobility, preventing her from performing normal activities of daily living.  Another April 2006 letter states that she has scar tissue and soft tissue adhesions in the right iliopsoas muscle, which appear to be a result of previous injury or overuse.  He said the abnormal soft tissue affects the biomechanics and mobility of the hip and sacroiliac joints.  Medical records show complaints of low back stiffness, pain radiating from the low back area to the thighs, tingling in the legs, hip pain, and foot pain.

In August 2006, the Veteran had a VA examination to determine the severity of her service-connected residuals of right ilioinguinal neurectomy.  The report notes that she ambulated with a moderate limp favoring her right leg.  Her sensation to light touch was diminished in the right foot and right leg.  She also had decreased strength with dorsiflexion and plantar flexion.  A September 2006 EMG was normal.  The diagnosis included right trochanter bursitis with a history of right inguinal hernia repair and ilioinguinal neurectomy.  The examiner did not indicate whether the trochanter bursitis was related to her service connected residuals or service.

September 2006 private treatment records from Dr. F.D. indicate that the Veteran has unequal leg length, subtalar joint dysfunction, and tendinitis.  She was prescribed a lift for the right leg.

In 2007, she submitted buddy statements from T.W., RN; M.M.H.; her boyfriend; her son; and her sister.  Each statement indicates that he or she observed the Veteran's right hip pain in the form of limping, slow gait, and limitation of physical activities.

A VA examination report dated July 2007 shows that the examiner reviewed the claims file, and interviewed and examined the Veteran.  Therefore, the report is adequate for rating purposes.  The Veteran reported progressively worsening right hip pain.  She noted onset of a right foot disability, low back disability and right leg radicular pain in 2005.  When her right foot hurts, she limps, causing pain in her low back area.  She has reported pain in the right hip, low back, and down into the right leg and foot since her in-service surgeries.  The examiner noted the letter from Dr. J.V., of the D.C. clinic, which states that the Veteran's scar tissue from her hernia repair affects her right hip and sacroiliac joint.  He indicated that there is no available testing to diagnose scar tissue residuals from the inguinal surgery.  

The physical evaluation showed normal gait and balance.  Legs measured 81 cm bilaterally and she stood with symmetrical pelvis and hip alignment and equal weight bearing.  The right hip was without deformity or redness.  The diagnosis was right hip trochanter bursitis.  

Regarding the right leg disability, the examiner diagnosed the Veteran with paresthesia of the right inguinal repair site secondary to ilioinguinal neurectomy secondary to the right inguinal hernia repair and associated with right leg radicular pain.  The Veteran's prior diagnosis and symptoms of sciatica were not present at the time of the VA examination.

In the opinion, the examiner said he consulted a VA gynecologist, surgeon, and orthopedist regarding inguinal hernia repair, ilioinguinal neurectomy, residual complications, and potential effects on the hip, deep nerves of the leg, and foot and back disorders.  The examiner stated that the ilioinguinal nerve is a sensory nerve and has no effect on the motor activity in the leg.  It is a sensory nerve that innervates a small area of tissue of the inner thigh, which associates with the Veteran's numbness of the right groin, but not to radicular pain.  The orthopedist stated that the letter from Dr. J.V. and findings noted therein are not supported by the medical evidence and that Dr. J.V.'s findings are based upon presumption.  The orthopedist and surgeon both indicated that there is no known association between ilioinguinal neurectomy and right hip trochanter condition.  The VA examiner stated that there is no evidence of leg shortening based on x-rays reporting symmetrical pelvis and exam measurements with equal 81 cm length.  Additionally, he found no radicular pain in the lower extremities on exam and noted that the EMG of September 2006 was normal.  He stated that the Veteran's hip and leg, conditions exist, however, after consulting with other medical professionals and reviewing literature, he cannot find a connection between the Veteran's disabilities and her ilioinguinal neurectomy, providing what the Board can only call highly probative evidence against the Veteran's claims.

Private treatment records from the R.O. Clinic show multiple diagnosis, including but not limited to lumbar disc disease, sciatica, SI joint dysfunction, discogenic low back pain, groin pain, trochanteric bursitis, and myofascial pain.  Etiology was not indicated.

In September 2009, the Veteran testified before the Board that her hip pain is the result of pinching of the sciatic nerve, which also causes leg pain.  She testified that one of her lower limbs has shortened due to her in-service hernia surgery.

In April 2010, the Veteran had another VA examination.  The examiner reviewed the claims file, and interviewed and examined the Veteran; therefore, the examination is adequate for rating purposes.  The physical examination noted that the right hip disability did not affect motion of the joint; however, gait was antalgic.  The examiner diagnosed minimal symmetric hip degenerative joint disease and noted that the condition is unlikely the cause of her hip pain.  Regarding the right leg, while treatment records indicated a .25-inch leg length discrepancy, with the right leg being shorter, she did not find a leg length discrepancy on examination.  She called the Veteran's podiatrist and asked about the discrepancy and was told that the finding is not abnormal.  The podiatrist also informed her that slight pronation of the feet is also normal.

The examiner concluded that the right hip and right leg conditions are less likely as not related to service or to the service-connected disability of postoperative residuals, right ilioinguinal neurectomy.  She stated that the Veteran has pain in the right inguinal area that has some radiation of the pain towards the right hip and perhaps down the right leg but that she has already been service-connected for this residual.  She found no evidence that the in-service surgeries caused the Veteran to have an orthopedic, rheumatologist, or other mechanical joint, foot or spine condition.  She has no abnormal amount of leg discrepancy, foot pronation or asymmetry of the hip joints.

The Board has reviewed all of the evidence but finds that service connection for a right hip and leg disability is not warranted.  Unfortunately, the competent and credible evidence attributes her right hip and right leg pain to nerve pain secondary to her ilioinguinal neurectomy, which has already been granted service connection.

While treatment records show post-service diagnosis of right hip trochanter bursitis, none of the records indicate that the condition had onset during service or is a residual of her ilioinguinal neurectomy.  STRs show no musculoskeletal disabilities of the hip or leg resulting from the ilioinguinal neurectomy or any other incident in service, weighing against the claim.  Further, the July 2007 VA examiner's report indicates that there is no known association between ilioinguinal neurectomy and right hip trochanter, weighing against the claim.

The April 2010 examiner diagnosed degenerative joint disease of the hips and noted that this condition is not the cause of her right hip pain.  She also found no evidence that the in-service surgeries caused any orthopedic, rheumatologic, or other mechanical joint condition, providing more evidence against this claim which the Board must find is of high probative value.

In addition, while Dr. J.V. stated that scar tissue was causing the Veteran's pelvis to sit unevenly and was affecting lumbosacral and hip mobility, the July 2007 VA examiner found that Dr. J.V.'s opinions were not supported by the medical evidence and that his findings were based upon presumption, which the Board must agree with.  The opinion of Dr. J.V. is found to be of limited probative value for the reasons addressed by the July 2007 VA examiner.

Additionally, the April 2010 VA examiner found that the right hip disability does not affect motion of the joint, undermining the medical opinion of Dr. J.V. even more.  Thus, the evidence does not support a finding that residual scarring has caused a hip, leg or even back disability.  Simply stated, the Board finds that the medical opinions that refute the Veteran's claims, with consults with other doctors who are specialist in key fields, are far more reasoned then the medical opinion that supports the claims.

Regarding the right leg, the Board finds that, at most, the Veteran has been diagnosed with nerve-related pain, which has already been service connected.  Some treatment records appear to indicate a slight leg length discrepancy, however, the discrepancy was not found by VA examiners and the Veteran's podiatrist indicated that a slight discrepancy in leg length is normal.  

In this regard, the Board finds that the best medical evidence in this case provides evidence against the Veteran's claim that she has a leg length discrepancy.  No musculoskeletal disabilities have been identified.  While some records indicate sciatic nerve pain related to the lumbar spine, as discussed below, service-connection for the lumbar spine with sciatica is not warranted.

The Board also considered the Veteran's statements and buddy statements submitted in support of her claims.  The Board does not doubt that she experiences right hip and leg pain; however, the competent and credible evidence attributes the pain to her service-connected residuals of right ilioinguinal neurectomy, which has been rated for nerve pain.  While she may believe that her pain is the result of a separate disability, in this case, her disabilities are not readily observed by laypersons.  Thus, she is unable to provide a competent and credible opinion regarding the etiology of her claimed disabilities.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

B.  Right Foot

STRs show that in March 1994, the Veteran sought treatment for a right foot disability.  She denied a history of direct trauma.  The diagnosis was plantar fasciitis.  An undated STR showed complaints of right foot pain diagnosed as plantar fasciitis, possible secondary to shin splints.  She was treated in March, May, June and July 1994 for plantar fasciitis and metatarsalgia of the right foot.  July 1996 records show a history of plantar fasciitis since basic that had improved some but she continued to complain of pain at the metatarsal phalangeal joints.  The diagnosis was metatarsalgia of the right foot.  The separation examination showed no complaints related to the feet.

Medical records from the Veteran's chiropractic clinic, D.C., show that the Veteran had complained of foot pain.  In August 2006, she had a VA examination to determine the severity of her service-connected residuals of right ilioinguinal neurectomy.  She described pain and numbness in the right hip/groin radiating down the posterior leg to the gastrocnemius muscle and into the right foot.  The nurse noted that her sensation to light touch and vibratory sensation were diminished in the right foot.  It was also noted that she had decreased strength with dorsiflexion and plantar flexion.  A foot disability was not noted.

VA outpatient treatment records show that she complained of foot pain in February, March, April and May 2007.  In February 2007, she requested a cane and muscle relaxants for severe cramps.  She was diagnosed with foot pain, abnormality of gait, and neuropathy.  In March 2007, she had difficulty with both lower extremities.  Assessments included foot pain, acquired equinus, tendinitis, difficulty walking, and subtalar joint dysfunction; however, etiology was not identified.  June 2007 records indicate possible rear foot varus, plantar fascitis, unequal leg length, acquired equines, and difficulty in gait.  Her condition also suggested calcaneal cuboid joint dysfunction on the right.

The Veteran was afforded a VA examination in 2007.  The examiner reviewed the claims file, and interviewed and examined the Veteran; therefore, the examination is adequate for rating purposes.  The examiner noted that she had onset of a right foot disability in 2005 when her hip pain began radiating from the right hip into the foot.  He stated that when the Veteran's right foot hurts, she limps, causing her to develop pain in her low back area.  The diagnosis was right foot subtalar joint dysfunction.

In the opinion, as above, the examiner stated that he consulted a VA gynecologist, surgeon, and orthopedist regarding inguinal hernia repair, ilioinguinal neurectomy, residual complications, and potential effects on the foot.  The examiner concluded that the Veteran's right foot subtalar joint dysfunction is not a result of the ilioinguinal neurectomy.  The examiner stated that the ilioinguinal nerve is a sensory nerve and has no effect on the motor activity in the leg.  He stated that it is a sensory nerve that innervates a small area of tissue of the inner thigh, which associates with the Veteran's numbness of the right groin, but not to radicular pain.  The examiner stated that the Veteran's foot condition exists, however, after consulting with other medical professionals and reviewing literature, he cannot find a connection between the Veteran's disability and her ilioinguinal neurectomy.

In April 2010, the Veteran had another VA examination.  The examiner reviewed the claims file, and interviewed and examined the Veteran; therefore, the examination is adequate for rating purposes.  During the examination, she said she injured her right foot in Haiti when she jumped from a truck and landed on her right foot.  She reported feeling pain from foot to hip.  She said she has had foot pain since 1994 and that the pain worsened in 2005 to the point that she can no longer distinguish between leg and foot pain.  The examiner was unable to find STRs to corroborate the Haiti injury and noted that the post-mobilization medical questionnaire did not mention the injury.  The examiner noted the reports and diagnosis of plantar fasciitis and metatarsalgia dating back to 1994, prior to her Haiti assignment.  The diagnosis was history of plantar fasciitis.

The examiner concluded that the foot condition is less likely as not related to service or to the service-connected residuals, right ilioinguinal neurectomy.  She stated that the Veteran has pain in the right inguinal area that has some radiation of the pain towards the right hip and perhaps down the right leg and that she has already been service-connected for this residual.  She found no evidence that the in-service surgeries caused an orthopedic, rheumatologic, or other foot condition.  The examiner spoke with the Veteran's VA podiatrist, who believes that she had some metatarsalgia and plantar fasciitis during boot camp as these conditions are relatively common in such circumstances.  However, he stated that metatarsalgia and plantar fasciitis usually do not result in chronic conditions.  At the time of the examination, she did not have either condition and evidence fails to show that the foot condition continued beyond the 1994 complaints.  The examination found no abnormal amount of leg discrepancy, foot pronation or asymmetry of the hip joints.

The Board also considered the Veteran's statements and buddy statements submitted in support of her claims.  In this case, the Veteran had no foot disabilities at separation from service.  Subsequent to service, she complained of nerve pain radiating to her foot.  Nerve pain has been service-connected as a residual of right ilioinguinal neurectomy.  She was not diagnosed with a separate musculoskeletal foot disability until 2007.  Specifically, the 2007 VA examiner diagnosed right foot subtalar joint dysfunction and stated that there is no known association between the condition and ilioinguinal neurectomy.  The 2010 VA examiner also concluded that the foot condition is less likely as not related to service or to the service-connected residuals, right ilioinguinal neurectomy.  Moreover, the 2010 examination report indicates that metatarsalgia and plantar fasciitis usually do not result in chronic conditions and that the evidence failed to show that the foot condition continued beyond the 1994 complaints.

While treatment records indicate other potential diagnosis of the right foot, the records do not indicate etiology.  Further, the VA examiners considered the other diagnosis when rendering their opinions, shown by the detailed summaries of past treatment in the examination reports.  The VA examiners did not find the other noted disabilities on examination and no other medical evidence pertains to the etiology of the right foot disability.

While the Veteran may allege that her foot condition is a result of service or her service-connected disabilities, her opinion regarding onset and etiology of the musculoskeletal disability is not competent and credible evidence.  While she is competent to report symptoms as they come to her through her senses, conditions such as subtalar joint dysfunction caused by other disabilities are not the types of disorders that a layperson can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

Simply, the evidence fails to relate the right foot subtalar joint dysfunction to the Veteran's in-service plantar fasciitis or to the service-connected ilioinguinal neurectomy and provides highly probative evidence against such a finding.  Therefore, the Board finds that the weight of the evidence is against finding that the right foot disability is either directly related to service or secondary to the service connected disability of post operative residuals, right ilioinguinal neurectomy.

For the reasons stated above, the Veteran's claim for service connection for a right foot disability must be denied.  The evidence is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C.  Lumbar Spine

STRs dated March 4, 1999, show that the Veteran was assessed as having right hip and back pain.  In April 1999, the Veteran complained of right sided back pain.  The separation examination showed no musculoskeletal complaints.

January 2003 VA outpatient records show a history of sciatica.  February 2003 records indicate that she had a release operation that caused cutting of the sciatic nerve and resulted in some weakness and numbness and peripheral neuropathy of the right leg.  An October 2003 record indicates that the etiology of the Veteran's sciatica is unclear.  October 2005 records indicate that the Veteran was diagnosed with peripheral neuropathy and chronic neuralgia and sciatica.  The etiology of the diagnosis was not indicated.

An April 2006 letter from Dr. J.V., of the D.C. clinic states that the Veteran's scar tissue causes her pelvis to sit unevenly and affects lumbosacral and hip mobility, preventing her from performing normal activities of daily living.  Another letter, also dated April 2006, states that the abnormal soft tissue affects the biomechanics and mobility of the hip and sacroiliac joints.  Medical records show complaints of low back stiffness, pain radiating from the low back area to the thighs, tingling in the legs, hip pain, and foot pain.  A February 2006 record shows slight right pelvic unleveling and lumbar spondylolisthesis.

In August 2006, the Veteran had a VA examination to determine the severity of her service-connected residuals of right ilioinguinal neurectomy.  Back pain was not specifically addressed or diagnosed.  An EMG was conducted in September 2006.  The impression was normal EMG of the right lower extremity and lumbar paraspinous area with normal sural conduction in the right lower extremity.

The Veteran was afforded a VA examination in July 2007.  The examiner reviewed the claims file, and interviewed and examined the Veteran; therefore, the examination is adequate for rating purposes.  The examiner noted that she had onset of a low back disability in 2005.  He stated that when the Veteran's right foot begins to hurt, she limps, which causes her to develop pain in her low back area.  The examiner also noted that she had onset of a of right leg radicular pain in 2005.  The Veteran noted pain in the right hip/groin area and that it radiated down the right leg when walking or in cold weather.  Finally, the Veteran reported suffering pain in the right hip, low back, and down into the right leg and foot since her in-service surgeries.

The examiner stated that the Veteran failed to report for x-rays and that she had no low back spinal disability diagnosis identified on the exam.  Her prior diagnosis and symptoms of sciatica were not present.  The examiner was unable to diagnose a spinal condition with the objective examination or with review of medical records.  As above, the examiner consulted with a VA gynecologist, surgeon, and orthopedist regarding inguinal hernia repair, ilioinguinal neurectomy, residual complications, and potential effects on the hip, deep nerves of the leg, and foot and back disorders.  The examiner concluded that the Veteran's sciatica is not a result of the ilioinguinal neurectomy as the ilioinguinal nerve is a sensory nerve that innervates a small area of tissue of the inner thigh, which associates with the Veteran's numbness of the right groin, but not to radicular pain.  The examiner stated that there is no known association between ilioinguinal neurectomy and the low back.  He further stated that there is no evidence of leg shortening based on weight bearing pelvis x-rays reporting symmetrical pelvis and exam measurements with equal 81 cm length.  

Additionally, he found no radicular pain in the lower extremities and noted that the EMG of September 2006 was normal.  The orthopedist stated that the letter from Dr. J.V. and findings noted therein are not supported by the medical evidence and that Dr. J.V.'s findings are based upon presumption.  The examiner stated that her low back spinal condition is not diagnosed on exam and that the spine examination was essentially normal.  In the opinion, the examiner stated that the Veteran's spine condition exists, however, after consulting with other medical professionals and reviewing literature, he cannot find a connection between the Veteran's disability and her ilioinguinal neurectomy.

A private treatment record from the R.O. Clinic, dated August 18, 2008, indicates lumbar disc disease, sciatica, and myofascial pain.  Another record dated August 29, 2008, diagnoses the Veteran with discogenic low back pain.  In March 2009, she was diagnosed with lumbar discogenic pain, lumbar radiculitis, SI joint dysfunction, myofascial pain, and trochanteric bursitis.  The medical provider failed to indicate the etiology of the diagnosed disabilities.

In April 2010, the Veteran had another VA examination.  The examiner reviewed the claims file, and interviewed and examined the Veteran; therefore, the examination is adequate for rating purposes.  During the examination, she reported that pain in her tailbone area had onset in 2005.  She denied injury to her spine.  After examining the Veteran, the examiner diagnosed mild lumbar spine degenerative disc disease with clinical history of right lumbar radiculopathy and spondylosis at L5 with an unchanged grade 1 spondylolisthesis and disc narrowing.  The examiner concluded that the spine condition is less likely as not related to service or to the service-connected disability of postoperative residuals, right ilioinguinal neurectomy.  She stated that while it is in the realm of medical possibility that the service-connected condition contributed to a possible abnormal gait that might have aggravated the low back condition, this possibility remains less than 50/50 probability.

The Board has considered all of the evidence, including the Veteran's statements but finds that the evidence weighs against a finding of service connection for a lumbar spine disability.  Specifically, no lumbar spine injury or sciatica was noted during or at separation from service.  The Veteran noted onset of the conditions as 2005 but the 2006 EMG was normal and the 2007 VA examiner found no lumbar spine or sciatic nerve disability.  The VA examiners indicated that there is no connection between the service-connected disability of postoperative residuals, right ilioinguinal neurectomy and lumbar spine.  While Dr. J.V. stated that scar tissue was causing the Veteran's pelvis to sit unevenly and was affecting lumbosacral and hip mobility, the July 2007 VA examiner found that Dr. J.V.'s opinions were not supported by the medical evidence and that his findings were based upon presumption, which the Board finds is clearly supported by the evidence of record (objective testing simply does not support the opinion of Dr. J.V. and this doctor's opinion is simply not supported by medical evidence).

Additionally, the April 2010 VA examiner found that the right hip disability does not affect motion of the joint.  Thus, the evidence does not support a finding that residual scarring has caused a back disability and the most probative evidence in this case provides evidence against such a claim.

The Board also notes the 2010 examiner's opinion that the service-connected condition could have contributed to a possible abnormal gait that might have aggravated the low back condition.  However, she noted that this possibility remains less than 50/50 probability.  Consequently, medical evidence that is speculative, general or inconclusive in nature cannot be used to support a claim. Obert v. Brown, 5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Thus, service connection cannot be granted based upon the 2010 VA examiner's speculative opinion.

Simply, the Board finds that the evidence fails to attribute her lumbar spine disabilities or past diagnosis of sciatica to service or her service-connected residuals of right ilioinguinal neurectomy.  While she may believe that her conditions are the result of service or her service-connected disability, in this case, her disabilities are not readily observed by laypersons.  Thus, she is unable to provide a competent and credible opinion regarding the etiology of her claimed disabilities.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

III. The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of the evidence required to substantiate her claims and of her and VA's respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and private treatment records.  The Veteran submitted statements and buddy statements and she was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  She was afforded a VA medical examinations.  Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a right hip disability is denied.

Service connection for a right leg disability is denied.

Service connection for a right foot disability is denied.

Service connection for a lumbar spine disability is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


